Citation Nr: 0714444	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating for 
spondylosis with degenerative disc changes at L5-S1, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was initially service-
connected for his spine disability in August 2002 and granted 
a 20 percent disability rating.  In October 2002, the 
veteran's disability rating was increased from 20 to 30 
percent disabling (effective February 25, 2002).  In March 
2003, the veteran's disability rating was increased from 30 
to 40 percent disabling, also effective February 25, 2002.  
This was not a full grant of the benefits sought on appeal 
because higher disability ratings are available under the 
diagnostic codes pertinent to spine disorders.  Therefore, 
this issue is still before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.)

The veteran participated in a Board video conference hearing 
in October 2004.  A transcript of that proceeding has been 
associated with the claims folder.  In June 2006, the veteran 
was informed that the Veterans Law Judge who had presided 
over his hearing had retired, and the veteran was afforded 
the opportunity to have a second Board hearing.  In a 
response received in July 2006, the veteran indicated that he 
did not wish to do so.

This claim was remanded by the Board in December 2004 and 
August 2006 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a thorough review of the veteran's claims folders, the 
Board regretfully must again remand this claim.  Though the 
RO/AMC did comply with the remand directives set forth in the 
August 2006 Board remand, there is some question as to when 
the veteran was informed that he was scheduled for a VA 
examination in October 2006.

A letter addressed to the veteran was associated with the 
claims folder, informing him of his October 23, 2006 VA spine 
examination.  However, the letter did not have a date stamp 
and it is unclear when it was received by the veteran, if at 
all.  Of further concern is an undated report of contact that 
indicates the veteran was contacted regarding his upcoming VA 
examinations.  It is clear from review of the file that the 
veteran receives his medical treatment at VA, and has 
reported for previous VA examinations.  The veteran must be 
afforded the benefit of the doubt and be rescheduled for 
another VA spine examination.

The Board also notes that the veteran has participated in two 
previous VA examinations in July 2002 and February 2005.  The 
current VA outpatient treatment notes clearly show that the 
veteran's complaints of low back pain are consistent.  The 
July 2002 examination is too remote in time to rely upon, and 
as noted in the August 2006 Board remand, the February 2005 
VA examination was not conducted by a medical doctor.  This 
being the case, it is impossible to render a decision on the 
current VA examination reports.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).





Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical 
records from the VA facilities in 
Muskogee and Fayetteville for treatment 
concerning the back from September 2006 
to the present.

2.  After receiving the above VA 
treatment records, to the extent 
available, the veteran must be 
scheduled for VA orthopedic and 
neurologic examinations for his low 
back.  A dated copy of the letter 
informing the veteran of these 
examinations must be associated with 
the claims folder.  These examinations 
must be accomplished by a medical 
doctor and NOT a physician's assistant.  
The examiner should then conduct a 
thorough examination of the veteran's 
low back, including range of motion 
studies and neurological testing.  All 
appropriate special studies or tests 
should be accomplished.  

3.  Upon completion of the above, the 
claim should be re-adjudicated.  This 
should include applying the most 
favorable Diagnostic Code under both 
the old and new sets of diagnostic 
criteria.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



